Citation Nr: 0019712	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  99-6192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to secondary service connection for a 
gastrointestinal disability.  

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

This decision will address the issue of entitlement to 
secondary service connection for a gastrointestinal 
disability.  Additional development of that issue and the 
issue of entitlement to an increased rating for PTSD will be 
addressed in the remand that follows this decision.  


FINDING OF FACT

The claim of entitlement to secondary service connection for 
a gastrointestinal disability is plausible.  


CONCLUSION OF LAW

The claim of entitlement to secondary service connection for 
a gastrointestinal disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310(a) (1999).  See Allen v. Brown, 8 Vet. App. 448 
(holding that when aggravation of a non-service-connected 
disorder is proximately due to or is the result of a service-
connected disability, that extent of aggravation is service 
connected on a secondary basis).  

A claim for secondary service connection, like all claims, 
must be well-grounded. Reiber v. Brown, 7 Vet. App. 513 
(1995).  Generally, when a veteran contends that his or her 
service-connected disability has caused a new disability, he 
or she must submit competent medical evidence of a causal 
relationship directly between the two disabilities to 
establish a well-grounded claim.  Jones v. Brown, 7 Vet. App. 
134 (1994).  

Where a determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required to establish that the claim is well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As 
stated above, in Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990), The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court") defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a) (West 1991).  The 
test is an objective one which explores the likelihood of 
prevailing on the claim under the applicable standards.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the 
claim need not be conclusive, it must be accompanied by 
evidence.  Furthermore, the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
38 U.S.C.A. § 5107 (West 1991).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3rd 604 (Fed. Cir. 1996) (per curiam), the Court stated 
that in order for a claim to be well-grounded there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  

If a veteran has submitted a well grounded claim, VA has a 
duty to assist the veteran to develop facts pertinent to his 
claim.  38 U.S.C.A. § 5107(b); Epps v. Gober, 126 F.3d 1464, 
1469 (1997).  

In this instance, the veteran is service-connected for PTSD.  
When the veteran was examined by a private practitioner in 
September 1997, it was noted that the veteran had 
gastroesophageal reflux with laryngeal symptoms.  It was also 
opined by the examiner that the symptoms might be exacerbated 
by the veteran's PTSD and anxiety disorder.  Thus, the 
veteran has submitted evidence linking a digestive disorder 
with his service-connected PTSD.  The Board finds that the 
claim is therefore well grounded.  


ORDER

The claim of entitlement to secondary service connection for 
a gastrointestinal disability is well grounded, and to this 
extent, the appeal is allowed.  


REMAND

The veteran claims that secondary service connection is 
warranted for a gastrointestinal disorder, which he argues is 
linked to his service-connected PTSD.  On secondary service 
connection issues, in Allen v. Brown, 7 Vet. App. 439 (1995), 
the Court held that the term "disability" as used in 38 
U.S.C.A. § 1110 (West 1991), refers to impairment of earning 
capacity, and that such definition of disability mandates 
that any additional impairment of earning capacity resulting 
from an already service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
shall be compensated.  

Thus, pursuant to 38 U.S.C.A. § 1110 (West 1991) and 38 
C.F.R. § 3.310(a) (1999), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
The record shows that in September 1997, a private physician 
diagnosed gastroesophageal reflux with laryngeal symptoms, 
and opined that the disorder might indeed be exacerbated by 
the veteran's PTSD.  When the veteran was examined by VA in 
May 1997, the diagnosis was, suspect gastrointestinal reflux 
disease.  The Board finds that additional medical information 
is necessary prior to making a decision on this issue.  

In addition, the Board notes that the veteran was examined by 
VA in October 1998 to evaluate his service-connected PTSD, 
currently evaluated as 30 percent disabling.  The examiner 
found, PTSD, moderate to severe, chronic.  In December 1998, 
the veteran's representative requested that the veteran be 
scheduled for another VA examination for disability 
evaluation.  It was argued that the veteran's claims file had 
not been made available for review for the October 1998 
examination, and that the examiner did not state his findings 
in terms of the VA rating schedule.  In addition, it was 
argued that the veteran had experienced worsening of his 
condition since the examination.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  The Court has held that the duty to assist includes 
the duty to obtain adequate and contemporaneous VA 
examinations, including examinations by specialists when 
indicated, and to obtain medical records to which the veteran 
has referred or which may be pertinent to the issues.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990); Hyder v. Derwinski, 1 
Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 
(1991).  It has also been held that the veteran's claims file 
must be made available for review by the examining physician.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
VAOPGCPREC 20-95 (July 14, 1995).

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:


1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his psychiatric 
disability and/or his gastrointestinal 
disability recently.  With any necessary 
authorization, the RO should attempt to 
obtain and associate with the claims 
folder copies of all pertinent treatment 
reports identified by the veteran, which 
are not currently of record.  

2.  The RO should schedule the veteran 
for a gastrointestinal examination to be 
performed by a gastroenterologist, if 
available, to evaluate the veteran's 
stomach complaints.  The examiner must be 
given the veteran's claims file and a 
copy of this remand for review.  
Following this review the examiner must 
offer a diagnosis, and if a 
gastrointestinal disability is found, an 
opinion must be given as to whether it is 
at least as likely as not that the 
veteran's gastric disability s related to 
his service-connected PTSD, that is, 
whether it is at least as likely as not 
that any gastrointestinal disability was 
caused or aggravated by the service-
connected PTSD.  The examiner must fully 
explain his/her opinion, in conjunction 
with the opinion of the private examiner 
dated in September 1997.  A complete 
written rationale must be offered for all 
opinions presented.  

3.  The RO should schedule the veteran 
for an examination by a board certified 
psychiatrist, if available, to evaluate 
the veteran's service-connected 
psychiatric disability.  The claims file 
and a copy of this remand must be made 
available to the examiner for review.  
The examiner should indicate the 
veteran's overall psychological, social, 
and occupational functioning due to his 
service-connected psychiatric disability 
using the Global Assessment of 
Functioning (GAF) Scale, including a 
definition of the numerical code assigned 
in accordance with the Psychiatric 
Associations DSM IV.  The examiner should 
indicate if the veteran has panic 
attacks, and if so, the frequency of the 
attacks should be documented.  All 
indicated tests and studies should be 
performed.  An opinion concerning the 
veteran's employability and social 
adaptability should also be given.  A 
complete rationale for all opinions and 
conclusions expressed should be given.  

4.  After the examinations have been 
completed, the RO should review the 
examination reports to insure that they 
comply with the directives of this 
remand, and if any do not, corrective 
action must be taken.  38 C.F.R. § 4.2 
(1999); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  Then the RO should take any other 
necessary action, and readjudicate the 
issue of entitlement to an increased 
evaluation for the veteran's service-
connected psychiatric disability and 
entitlement to secondary service 
connection for a gastrointestinal 
disability, considering all applicable 
laws and regulations to include 
consideration of 38 C.F.R. § 3.310 (1999) 
and Allen v. Brown, 7 Vet. App. 439 
(1995).  


After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 



